                                                                       
                        Exhibit 10.1

nStor Technologies, Inc.

July 31, 2004

Hilcoast Development Corp.
1601 Forum Place, Suite 500
West Palm Beach, Florida  33417
Attn:  Mark F. Levy

Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated June 30, 2003, in the amount of $2,806,744 (the “Note”), as amended on
December 31, 2003 increasing the outstanding principal of the Note to
$2,919,937, as amended on April 30, 2004 increasing the outstanding principal of
the note to $2,997,164 with a maturity date of July 31, 2004 (“Amended Note”),
payable by nStor Technologies, Inc. to Hilcoast Development Corp., copies of
which are attached hereto. 

1)            The maturity date of the Amended Note is hereby extended from July
31, 2004 to October 31, 2004 (“Maturity”).

2)            Accrued and unpaid interest on the Amended Note through July 31,
2004 in the amount of $60,271 is hereby added to the $2,997,164 principal amount
of the Amended Note so that as of the date hereof, the principal amount of the
Amended Note has been increased to $3,057,435 (the “New Principal Amount”). 
Interest at the rate of eight percent (8%) per annum will accrue on the unpaid
New Principal Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                       
                        Hilcoast Development Corp.

/s/ Jack Jaiven                                                             
            Agreed By: /s/ Mark F. Levy
Jack Jaiven                                                                  
            Mark F. Levy
Vice President and Treasurer                                                  
Vice President and Secretary

JJ/tw

1601 Forum Place * Suite 500 * West Palm Beach * Florida * 33401
(561) 640-3105 * fax (561) 640-3160